       Case 3:19-cv-02407-RS Document 62 Filed 08/12/20 Page 1 of 3


 1    RICHARD G. FRENKEL (Bar No. 204133)
      rick.frenkel@lw.com
 2    LATHAM & WATKINS LLP
      140 Scott Drive
 3    Menlo Park, California 94025
      Telephone: +1.650.328.4600
 4    Facsimile: +1.650.463.2600

 5    Attorney for Plaintiff
      ETTA JOHNSON
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11

12

13   ETTA JOHNSON,                                    CASE NO. 3:19-cv-02407-RS
14          Plaintiff,                                STIPULATION AND ORDER TO
                                                      CONTINUE CASE MANAGEMENT
15          v.                                        CONFERENCE AS MODIFIED BY THE
                                                      COURT
16   ERIC JOHNSON in his official capacity,
     HOUSING AUTHORITY OF THE CITY OF
17   OAKLAND, and DOES 1-30, inclusive,
18          Defendants.
19

20

21          WHEREAS, pro bono counsel for plaintiff Etta Johnson (“Johnson”) was appointed on
22   February 21 (Dkt. 47), and a Settlement Conference between Johnson and Eric Johnson, in his
23   official capacity regarding the Housing Authority of the City of Oakland (“Oakland Housing
24   Authority”) was set for August 21, 2020 (Dkt. 51);
25          WHEREAS, the case was referred to Magistrate Judge Westmore for the Settlement
26   Conference;
27          WHEREAS, due to the current pandemic and the continued closure of the federal courts
28   and plaintiff’s counsel’s offices in Santa Clara County and San Francisco County, the parties and

                                                                      STIPULATION AND [PROPOSED] ORDER TO
                                                                   CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                   CASE NO. 3:19-CV-02407-RS
        Case 3:19-cv-02407-RS Document 62 Filed 08/12/20 Page 2 of 3


 1   Magistrate Judge Westmore discussed on July 15 holding the Settlement Conference on August

 2   19 via Zoom video conference (Dkt. 58);

 3           WHEREAS, because Johnson has no Internet connection or personal computer or smart

 4   phone or smart tablet, and thus cannot participate in a video conference unless she is in an office

 5   that has such a connection;
 6           WHEREAS, counsel for Oakland Housing Authority has an office in San Mateo County,
 7   and as of the July 15 discussion with the Court, that office was open;
 8           WHEREAS, the parties agreed that Johnson and her counsel would participate in the
 9   Settlement Conference from the San Mateo County offices of counsel for Oakland Housing
10   Authority;
11           WHEREAS, on July 29, San Mateo County was added to the governor’s watch list;
12           WHEREAS, San Mateo County has remained on the governor’s watch list, such that as
13   of August 3, all offices in San Mateo County are required to close, including the offices that
14   were going to be used for the August 19 Settlement Conference;
15           WHEREAS, Johnson does not wish to travel to San Mateo County in violation of the
16   County’s new order in light of being placed on the governor’s watch list;
17           WHEREAS, the Parties have filed with Magistrate Judge Westmore a stipulation to
18   extend the time for the Settlement Conference;
19           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Etta Johnson
20   and Defendants Eric Johnson in his official capacity, Housing Authority of the City of Oakland
21   that:
22           The Further Case Management Conference scheduled for September 10, 2020 is
23   continued to December 3, 2020 at 10:00 am. All parties shall appear telephonically and must
24   contact Court Conference at (866) 582-6878 at least one week prior to the Conference to
25   arrange their participation. Joint Case Management Statement due by November 25, 2020.
26   The Parties shall submit a status report to the Court, detailing the feasibility of conducting a

27   Settlement Conference, no later than September 30, 2020.

28

                                                       2                STIPULATION AND [PROPOSED] ORDER TO
                                                                     CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                     CASE NO. 3:19-CV-02407-RS
        Case 3:19-cv-02407-RS Document 62 Filed 08/12/20 Page 3 of 3


 1    Dated: August 7, 2020                                 Respectfully submitted,
 2                                                          LATHAM & WATKINS LLP
 3
                                                   By       /s/ Richard G. Frenkel    ___
 4                                                          Richard G. Frenkel
                                                            Attorney for Plaintiff
 5                                                          ETTA JOHNSON
 6    Dated: August 7, 2020                                 Respectfully submitted,
 7

 8                                                 By       /s/ Kevin K. Cholakian ___
                                                            Kevin K. Cholakian
 9                                                          Ronald Q. Tran
                                                            Attorneys for Defendants
10                                                          ERIC JOHNSON,
                                                            in his official capacity, HOUSING
11                                                          AUTHORITY OF THE CITY OF
                                                            OAKLAND
12

13

14                                                ORDER
15          PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
             August 12, 2020
     Dated: ____________________
17                                                THE HONORABLE RICHARD SEEBORG
                                                  United States District Court Judge
18

19

20                                           ATTESTATION

21          The undersigned attests that, pursuant to Local Rule 5-4.34(a)(2), concurrence in the

22   filing of this document has been obtained from counsel for all other signatories listed, and on

23   whose behalf the filing is submitted, and counsel concur in the filing’s content and have

24   authorized the filing.

25

26   Dated: August 7, 2020

27                                                 By       /s/ Richard G. Frenkel          ___
                                                            Richard G. Frenkel
28

                                                        3                 STIPULATION AND [PROPOSED] ORDER TO
                                                                       CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                       CASE NO. 3:19-CV-02407-RS
